DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Item 36 described as shield region in paragraph 0063 is not labeled in Fig. 9A.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “36” shield region as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,919,228. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of ‘228 recites a method comprising controlling a print agent distributor (print agent can be a fusing agent for an additive manufacturing apparatus to eject the agent onto a build material; wherein the print agent distributor is controlled based on print data so that the agent is ejected in a pattern defining a shield feature embedded within the object to inhibit fusing build material corresponding to the shield feature relative to build material corresponding to an adjacent portion of the object and exposing the object to radiation so that heat is transferred through the fusing agent to the build material which anticipates claim 1 of the current application. 
Claim 3 of ‘228 recites an additive manufacturing apparatus comprising a controller to receive an additive manufacturing apparatus comprising: a controller to: receive 
object data relating to an object to be generated;  define print data for additive manufacture of the object by ejection of a print agent on build material in a pattern corresponding to selective fusing of the build material, wherein the print data is defined based on the object data so that the pattern defines a shield feature embedded within the object to inhibit fusing of build 
material corresponding to the shield feature relative build material corresponding to an adjacent portion of the object;  and a print agent distributor to eject a print agent on build material based on the print data. The controller is to define the print data to inhibit fusing of build material 
corresponding to the shield feature relative to build material corresponding to a core of the object adjacent to the shield feature which anticipates claim 11 of the current application. 
Claim 16 of ‘228 recites the shield feature receives less agent than other regions which reads on claim 16 of the current application. 
The dependent claims are taught by the dependent claims of ‘228.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the print agent distributor " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
There are no prior art rejections over the claims. 
As to claim 1, Nauka et al. (WO2015/108556) discloses a method comprising controlling a fusing agent  distributor (see 310/308 of Fig. 3, 0041-0043) to eject fusing agent onto build material (see 0042), where the fusing agent distributed is controlled based on print data so that a fusing agent is ejected in a pattern defining a layer of an object to be formed (see 0044) which includes a shield layer (see 502 of Fig. 5, 0067-0069) and exposing the build material to radiation (see Fig. 3). Nauka et al. fails to the shield material is embedded within the object. Nanuka et al. discloses the shield material is formed around the object, so no agent contaminate the build material (see 0083). 
As to claims 11 and 16, Nauka et al. discloses an additive manufacturing apparatus comprising a controller (302 of Fig. 3) which receives object data relating to an object to be generated; define print data for additive manufacture of the object by ejection of a fusing agent onto build material in a patter corresponding a layer of the object to be generated (see 0067-0068), wherein the print data is defined based on the object data so that the pattern defines a shield feature (see 0069-0072). The agent is not applied to inhibit fusing of the build material where it is heated by an adjacent portion of the object. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715